Case 2:18-cv-14605-JLL-SCM Document 5 Filed 10/24/18 Page 1 of 3 PageID: 545



Jason S. Oliver
BAKER & HOSTETLER LLP
45 Rockefeller Plaza
New York, New York 10111
Phone: (212) 589-4200
Fax: (212) 589-4201
joliver@bakerlaw.com

Attorneys for Defendant
Flair Vapor, LLC

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                              Document Filed Electronically
JUUL LABS, INC.,
                                                              Civil Action No.
                        Plaintiff,                            2:18-cv-14605-JLL-SCM

         v.                                                   NOTICE OF APPEARANCE

FLAIR VAPOR, LLC, SHEHZHEN JOECIG
TECHNOLOGY CO., LTD.,

                        Defendants.


         PLEASE TAKE NOTICE that Jason S. Oliver, of Baker & Hostetler LLP, with offices

located at 45 Rockefeller Plaza, New York, New York 10111 hereby appears on behalf of

Defendant Flair Vapor, LLC, in the above-captioned action. All notices given or required to be

given in this case and all papers filed in this case shall be served upon the undersigned

Dated:        New York, New York
              October 24, 2018
                                                  BAKER & HOSTETLER LLP

                                                   By: s/ Jason S. Oliver
                                                   Jason S. Oliver
                                                   45 Rockefeller Plaza
                                                   New York, New York 10111
                                                   Phone: (212) 589-4200
                                                   Fax: (212) 589-4201
                                                   joliver@bakerlaw.com
Case 2:18-cv-14605-JLL-SCM Document 5 Filed 10/24/18 Page 2 of 3 PageID: 546




                                      Attorneys for Defendant
                                      Flair Vapor, LLC




                                    -2-
Case 2:18-cv-14605-JLL-SCM Document 5 Filed 10/24/18 Page 3 of 3 PageID: 547



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date, the foregoing Notice of Appearance of Jason S. Oliver of

Baker & Hostetler LLP, on behalf of Defendant Flair Vapor, LLC, was electronically filed with

the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing

upon all counsel of record in this action.

 Dated: New York, New York
         October 24, 2018

                                                 BAKER & HOSTETLER LLP

                                                 By: s/ Jason S. Oliver
                                                      Jason S. Oliver
                                                 45 Rockefeller Plaza
                                                 New York, New York 10111
                                                 Telephone: (212) 589-4200
                                                 Facsimile: (212) 589-4201
                                                 Email: joliver@bakerlaw.com

                                                 Attorneys for Defendant
                                                 Flair Vapor, LLC
